The evidence in this case was ore tenus, and the trial court saw and heard the witnesses and found, in effect, that the claimant had constructive notice that the car was being used for the illegal transportation of liquor; that is, was guilty of such negligence as was equivalent to notice. The defendant was her son, had been previously arrested for violating the prohibition law, and, notwithstanding it was claimed that he acquired the possession of the car for the purpose of making some minor repairs thereupon, this claimant permitted him to retain and use the same for at least six weeks before the seizure thereof. The trial court could have well inferred from the evidence that the claimant was guilty of negligence in permitting the use of the car by the defendant when it was seized, and its finding is like unto the verdict of a jury, and we cannot say that the conclusion was contrary to the great weight of the evidence or to the reasonable inferences to be deduced therefrom. Senior v. State, 205 Ala. 337, 87 So. 592; Ray v. Watkins, 203 Ala. 683, 85 So. 25; Flint Motor Car Co. v. State, 204 Ala. 437, 85 So. 741.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 52